UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-60565
                         Summary Calendar


                        HRATCH TCHERKEZIAN,

                                                       Petitioner,

                              VERSUS


          JOHN ASHCROFT, UNITED STATES ATTORNEY GENERAL,


                                                       Respondent.



          On Petition for Review of an Order of the Board
                       of Immigration Appeals
                             A29 271 535

                          April 23, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

      Petitioner challenges the BIA’s denial of his application for

asylum, withholding,and deferral of removal.   Following a hearing,

the Immigration Judge found that the Petitioner failed to meet his

burden of establishing well-founded fear of persecution based on a

statutorily protected ground.    The BIA agreed and affirmed the

Immigration Judge’s Order.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     After reviewing the record, we are satisfied that the BIA’s

order is supported by the record.   For reasons assigned in the

BIA’s July 14, 2000 Order, the petition for review is denied.

     PETITION DENIED.




                                2